       Case 3:21-cr-02107-JLS Document 18 Filed 08/23/21 PageID.24 Page 1 of 1




 1
 2
 3
 4                         UNITED STATES DISTRICT COURT
 5                      SOUTHERN DISTRICT OF CALIFORNIA
 6   UNITED STATES OF AMERICA,                 Case No.: 21-CR-2107-JLS
 7
                  Plaintiff,                   ORDER GRANTING JOINT MOTION
 8
                                               TO CONTINUE MOTION HEARING
 9          v.                                 AND TRIAL SETTING
10
     JUAN BOJORQUEZ-PEREZ,
11
                  Defendant.
12
13
14         The plaintiff, United States of America, by and through its counsel Randy S.
15 Grossman, Acting United States Attorney, and David M. Berman, Assistant U.S.
16 Attorney and Juan Bojorquez-Perez, by and through his counsel, Patricia Ojeda, have
17 filed a joint motion to continue the August 27, 2021 Motion Hearing and Trial Setting.
18        Good cause shown, the Court grants the motion and resets the Motion Hearing
19 and Trial Setting for October 1, 2021 at 1:30 PM. For the reasons set forth in the joint
20 motion, time is excluded in the interests of justice because the absence of a continuance
21 could result in a miscarriage of justice. See 18 U.S.C. §§ 3161(h)(7)(A), (B)(i).
22       IT IS SO ORDERED.
23 Dated: August 23, 2021
24
25
26
27
28
